Title: From George Washington to Major General John Sullivan, 27 October 1779
From: Washington, George
To: Sullivan, John


        
          Head Quarters West Point27th Octbr 1779 8 O’clock A.M.
          Dr Sir
        
        I have this moment received advice that the enemy (said to be 5000) landed yesterday at Amboy and were advancing towards Brunswick. Their intent yet unknown but I think a forage or the interruption of our stores from the Southward is most probable. The Virginia division and the light infantry who were near Kakeyate marched this morning at Sun rise to Paramus, from whence they will proceed as circumstances may require. From the situation of matters I think it will be advisable for you to direct your march towards morris town instead of the route which I pointed out in mine of yesterday. By sending some gentlemen of the Jersey Brigade forward you will be able to learn from Lord Stirling, or if he is not well enough to join, from the commanding office⟨r, the⟩ real situation of affairs, and should you find that the⟨re⟩ is occasion to fall even lower down than Morris town, you can do it. Should you hear that the enemy have retired you may again turn your course to Sufferans. I am Dr Sir Your most obt & hble servt
        
          Go: Washington
        
       